ON MOTION
ORDER
Fabian M. Rosimo moves for leave to proceed in forma pauperis. The court treats Aquino’s submission as a motion for reconsideration of the May 3, 2011 order dismissing this appeal for failure to pay the filing fee.
Upon consideration thereof,
It Is Ordered That:
(1) The motion for leave to proceed in forma pauperis is granted.
(2) The motion for reconsideration is granted. The court’s May 3, 2011 dismissal order is vacated, and the petition is reinstated.
(3) Rosimo’s brief is due within 45 days of the date of filing of this order.